UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6128



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-58, CA-99-135-7)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael A. Smith, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Smith seeks to appeal the district court’s orders

denying his motions filed under 28 U.S.C.A. § 2255 (West     1999),

and pursuant to Fed. R. Civ. P. 59(e).   We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See United States

v. Smith, Nos. CR-96-58; CA-99-135-7 (W.D. Va. Nov. 24, 1999; Dec.

14, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2